DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on September 28, 2021 is acknowledged. Claims 98-103 are pending in this application. Claims 1-97 have been cancelled.   Claims 98-103 are new. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 83, 87-93 and 96 under 35 U.S.C. 103 as being unpatentable over Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and Research (submitted May 22, 2012) has been withdrawn in view of Applicant’s cancelation of the claims. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 98-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 98c recites “which is conducted using a quantity of tablets that collectively contain 80 mg of enzalutamide”. This limitation is internally inconsistent. 98a recites the tablet contains 40-160 mg of enzalutamide. Therefore, it is unclear if the dissolution profile recited in 98c is only applicable when the tablet is 80 mg. additionally, it is unclear exactly what “quantify of tablets” would be included in said limitations, for example, it the dissolution preformed with either 2 40mg tablets or 1 90 mg tablet. Clarification is requested. For purposes of examination, the limitation is interpreted as only being applicable if the tablet has a weight of 80 mg. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 99 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 99 depends from claim 98. However, claim 98 limits the dissolution amount of enzalutamide to 80 mg, however, claim 99 expands the amount to at least about 60mg.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 98-100 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and Research (submitted May 22, 2012). 
Curatolo discloses the use of HPMC-AS (hydroxypropyl methylcellulose acetate succinate) in the use of amorphous solid dispersions. 
The dispersion is spray-dried (paragraph 0001). 
The dispersions provide an increased bioavailabilty of a sparingly soluble amorphous drug (paragraph 0013-0017). 
In order for a solid amorphous dispersion of a drug in a matrix material to function optimally in improving the bioavailability of sparingly-soluble drugs, the matrix material must generally provide the following functions: 

2. dissolve in vivo, thereby allowing the drug to be released to the gastrointestinal tract, 
3. inhibit the precipitation or crystallization of aqueous dissolved drug (paragraphs 0039-0042). 
The amount of HPMCAS relative to the amount of drug present in the dispersions of Curatolo vary widely from a drug: polymer weight ratio of 1 to 0.2 to 1 to 100. The minimum drug: polymer ratio that yields satisfactory results varies from drug to drug and is best determined in the in vitro dissolution tests (paragraph 0049). 
The dispersions can be prepared into tablets (paragraph 0072). 
Regarding claim 100, as noted above, the amount of HPMCAS relative to the amount of drug present in the dispersions of Curatolo vary widely from a drug: polymer weight ratio of 1 to 0.2 to 1 to 100. The minimum drug: polymer ratio that yields satisfactory results varies from drug to drug and is best determined in the in vitro dissolution tests (paragraph 0049). 
Regarding claim 101 (in part), Curatolo discloses the dispersions can include potentially beneficial additives including diluents, surfactants, solubilizers, fillers, disintegrants, binders, lubricants, and pH modifies including croscarmellose sodium (paragraph 0076), magnesium stearate (paragraph 0078), and microcrystalline cellulose (paragraph 0077).  
Curatolo does not disclose the use of enzalutamide. 
The Center of Drug Evaluation and Research discloses the enzalutamide is used to the treatment of castration resistant prostate cancer for patients who have received 
Enzalutamide is disclosed as being insoluble in water.  Enzalutamide is administered orally in the amount of 160 mg. 
The structural elements of claim 98, “a solid dispersion containing amorphous enzalutamide and hydroxypropyl methylcellulose acetate succinate” have been rendered obvious by Curatolo and The Center of Drug Evaluation and Research.  Absent a showing of evidence to the contrary, the solid dispersion would also have the same dissolution profile and functional properties as recited in instant claims 98-99. 
Regarding claim 103, as noted above, enzalutamide is used to treat prostate cancer, which would necessarily be in a male. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have prepared a formulation comprising adding amorphous enzalutamide into the hydroxypropyl methylcellulose acetate succinate dispersion as taught by Curatolo in order to optimally improve the bioavailability and increase the solubility of the enzalutamide. 
It additionally would have been obvious to have adjusted and modified the ratio of drug: polymer as taught in Curatolo in order to obtain satisfactory results, as directed and taught since the instantly claimed ratio of polymer: drug since it is taught as an overlapping range. In the cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05. 

Claims 98-101 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and . 
The teachings of Curatolo and the Center for Drug Evaluation and Research are discussed above. 
While Curatolo discloses the dispersions can include potentially beneficial additives including diluents, surfactants, solubilizers, fillers, disintegrants, binders, lubricants, and pH modifiers. 
Curatolo does not disclose colloidal silicon dioxide (silica) in examples of additives. 
Drugs.com discloses silicon dioxide, silica, has many uses in tablet making, including anti-caking, adsorbent, disintegrants, and glidants. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included silica into the tableting formulation in order to allow powder to flow freely when tablets are processed. 

Claims 98-100 and 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and Research (submitted May 22, 2012) in view of Reymond (Oval film coated tablets easier to swallow, says research, October 31, 2006). 
The teachings of Curatolo and the Center for Drug Evaluation and Research are discussed above. 
While Curatolo discloses the dispersions can be prepared as tablets, he does not disclose the tablets are film coated. 
Reymond discloses patients can more easily swallow film coated tablets. 
. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Curatolo does not teach or suggest a tablet with the properties recited in claim 98. 
As noted above, the dissolution profile is only regarded as applicable when the enzalutamide amount is collectively 80 mg within the tablet. Since enzalutamide is disclosed as being used in the amount of 160 mg in the prior art, it need not meet said dissolution profile. Additionally, the prior art of Curatolo teaches the advantages of the use of hydroxypropyl methyl cellulose acetate succinate dispersion to provide increased aqueous solubility and/or bioavailability. Curatolo additionally discloses the dispersions comprise a sparingly soluble drug.  As noted by the Center of Drug Evaluation and Research, enzalutamide is a sparingly soluble drug.  Therefore, the rationale of “Obvious to try” and “using a known technique to improve similar devices in the same way” under the KSR supports the conclusion of obviousness. By following the guidance of Curatolo, the skilled artisan is can reasonably predict the sparingly soluble drug of enzalutamide will obtain increased solubility and bioavailabilty using the dispersion taught. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615